NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN ALBERT SINES,                              No. 20-35857

                Plaintiff-Appellant,            D.C. No. 6:20-cv-00432-MC

 v.
                                                MEMORANDUM*
JOHN HUMMEL; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      John Albert Sines appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging that defendants engaged in a bad faith

criminal prosecution against him. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. S.R. Nehad v. Browder, 929 F.3d 1125, 1132 (9th Cir. 2019).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We may affirm on any basis supported by the record. Thompson v. Paul, 547 F.3d

1055, 1058-59 (9th Cir. 2008). We affirm.

      After filing this appeal, Sines pled guilty to seven counts of first-degree

sexual abuse and the state trial court entered judgment. Accordingly, Sines’s

request for an injunction to enjoin permanently the criminal prosecution against

him is moot. See Murphy v. Hunt, 455 U.S. 478, 481-82 (1982) (claim is moot

where “even a favorable decision on it would not have entitled [plaintiff] to [the

relief sought]”).

      Because judgment has now been entered in Sines’s criminal case, his claims

for damages from the allegedly bad faith prosecution are Heck-barred because

success on these claims would necessarily imply the invalidity of his conviction or

sentence, and Sines has not demonstrated that his conviction has been invalidated.

See Heck v. Humphrey, 512 U.S. 477, 487 (1994) (if “a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence . . .

the complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated”).

      Defendants’ motion to take judicial notice (Docket Entry No. 26) is granted.

Sines’s request that defendants Nakahira, Kropf, Quick and others who assisted

them be cited for contempt of court, set forth in the opening brief, is denied.

      AFFIRMED.


                                           2                                      20-35857